                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

WHEREVERTV, INC.,

             Plaintiff,

v.                                 Case No:    2:18-cv-529-FtM-99CM

COMCAST                    CABLE
COMMUNICATIONS, LLC,

             Defendant.


                            OPINION AND ORDER

     This matter comes before the Court on Defendant’s Motion to

Dismiss Under Fed. R. Civ. P. 12(b)(6) (Doc. #36) filed on November

13, 2018.     Plaintiff filed a Response in Opposition (Doc. #44) on

November 27, 2018.        A Reply (Doc. #49) and Surreply (Doc. #52)

were filed.    For the reasons set forth below, the Motion is denied.

                                     I.

     This is a patent infringement dispute concerning U.S. Patent

No. 8,656,431 (“‘431 Patent”) held by plaintiff WhereverTV, Inc.,

entitled     “Global   Interactive   Program    Guide   Application   and

Device.” 1    Plaintiff alleges that defendant Comcast’s Xfinity X1



     1 The ‘431 Patent (attached to the Amended Complaint at Doc.
#30-1), titled “Global Interactive Program Guide Application and
Device”, discloses a video access and delivery system for today’s
video entertainment environment.       One or more embodiments
disclosed in the ‘431 Patent are directed at receiving, accessing,
managing, and viewing digital video such as live television,
television on demand, and pre-recorded video and audio programming
from multiple content sources, via an Internet-enabled device
Platform has directly infringed and continues to directly infringe

on the ‘431 Patent.        (Doc. #30, Amended Complaint.)        Comcast moves

to dismiss on the basis that the Amended Complaint fails to

plausibly allege direct infringement under 35 U.S.C. § 271(a).

     A. The ‘431 Patent

       Founded in 2006, WhereverTV is an over-the-top television

service    provider   that    offers    live-streaming       video   content   to

subscribing customers around the world and through a wide range of

internet-enabled devices.         (Doc. #30, ¶ 11.)          WhereverTV offers

an     economically    beneficial       and     versatile     alternative      to

traditional television and satellite services, with the added

benefits    of    personalization      and    portability.      (Id.,   ¶   12.)

WhereverTV offers its customers access to licensed and free-to-

air    channels   across    multiple    devices.      The    customer   viewing

experience through WhereverTV is based on customer location (geo-

targeting) and content-rights management (subscriptions).                (Id.)

The ‘431 Patent provides the technological advancement necessary

for efficiently addressing the way “cord-cutting” viewers consume

video today via streaming over the internet.           (Id., ¶¶ 13-18, 20.)




(e.g., smart phone, tablet, computer, television), anywhere in the
world over an internet connection using an interactive programming
guide.
     Mark A. Cavicchi, plaintiff’s former Chief Executive Officer
invented the ‘431 Patent and transferred all of his rights in the
patent to WhereverTV in 2007.



                                    - 2 -
  B. Comcast and the Xfinity Products Accused of Infringing On the
     ‘431 Patent

     Comcast is one of the largest cable television and internet

providers in the United States that manufactures, markets, and

sells a line of “Xfinity” 2 branded products known as “X1.”       (Doc.

#30, ¶ 24.)    According to Comcast, the X1 is a multiscreen, cloud-

based entertainment platform that is fully managed for end-to-end,

cloud-based video delivery. 3   The Xfinity X1 Platform includes a

line of Xfinity branded products including, for example, Xfinity

Internet, Xfinity Mobile, Xfinity X1 TV, set top boxes, and apps

known as Xfinity Stream and Xfinity Remote App, and other related

apps and components used to deliver video content over the X1

Platform (collectively, the “X1 Platform”).        (Id., ¶ 25.)     The

Xfinity   X1   Platform   provides   consumers   with   an   integrated

experience for watching video entertainment over the internet from

anywhere in the world and from numerous kinds of devices.         (Id.,

¶ 26.)

     The X1 Platform includes an interactive programming guide

(IPG) application, which can be controlled and operated on a




     2 Comcast uses the trade name Xfinity to market cable
television, internet, wireless services, as well as streaming
video and audio content throughout the United States. (Doc. #30,
¶ 25.)
     3 Plaintiff’s Amended Complaint includes screenshots of
information Comcast provides to consumers about its accused
products.



                                - 3 -
television, computer, tablet, or smartphone, that combines search

results from multiple content sources, including live TV, on-

demand programming, DVR recordings, Netflix, YouTube, and others.

(Doc. #30, ¶ 27.)      Users can choose to watch live television, on

demand video, or stream video from Comcast or directly from content

owners such as Netflix and YouTube through a fully integrated IPG.

(Id., ¶ 31.)        Comcast also sells a set-top box receiver and a

digital video recorder with the X1 Platform that links a consumer’s

television, internet, computers, phones, and tablets together for

efficiently streaming and watching video entertainment.                   (Id., ¶

30.)

       The X1 Platform displays a visual directory (or channel guide)

that allows a user to select a particular show or movie from a

broad listing of content.        The user can search for content across

different sources using an integrated user interface.                  (Doc. #30,

¶ 34.)    The Xfinity remote control is voice activated.                  (Id., ¶

36.)

       Xfinity Stream is a video streaming service that operates

over an in-home Xfinity Wi-Fi Network and brings a wide range of

video content (e.g., live TV, HBO, on demand programming) to

customers     via    their    computers,       tablets,     and       smartphones.

Subscribers    can   also    watch   Xfinity    TV    Go   (or   TV   Everywhere)

programming while way from home over any internet mobile connection

using the Xfinity Stream app or portal.              (Doc. #30, ¶ 39.)



                                     - 4 -
                                  II.

     To start, the Court notes that the Federal Circuit 4 has held

that Twombly/Iqbal standard is the correct pleading standard to

apply in direct patent infringement cases such as this one.         See

Nalco v. Chem-Mod, LLC, 883 F.3d 1337, 1347-48 (Fed Cir. 2018);

Lifetime Industries, Inc. v. Trim-Lok, Inc., 869 F.3d 1372, 1377

(Fed Cir. 2017).    Under Federal Rule of Civil Procedure 8(a)(2),

a complaint must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”      Fed. R. Civ. P.

8(a)(2).    This    obligation   “requires   more   than   labels   and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted).    To survive dismissal, the factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”       Id. at 555, 127 S.

Ct. 1955.   See also Edwards v. Prime Inc., 602 F.3d 1276, 1291

(11th Cir. 2010).    This requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citations omitted).




     4 The Federal Circuit has “exclusive jurisdiction...of an
appeal from a final decision of a district court of the United
States...in any civil action arising under...any Act of Congress
relating to patents.” 28 U.S.C. § 1295(a)(1). Thus, the Federal
Circuit’s rulings on patent law are binding on this Court.



                                 - 5 -
       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth”, Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals    of    the    elements   of     a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                        Iqbal,

556 U.S. at 678.        “Factual allegations that are merely consistent

with       a   defendant’s     liability     fall     short       of   being    facially

plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir.       2012)   (internal    quotation     marks    and    citations        omitted).

Thus, the Court engages in a two-step approach: “When there are

well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an

entitlement to relief.”             Iqbal, 556 U.S. at 679.

                                           III.

       Plaintiff alleges that Comcast has directly infringed 5 and

continues to directly infringe on all claims 6 of the ‘431 Patent,




       5
       “Direct infringement under § 271(a) occurs where all steps
of a claimed method are performed by or attributable to a single
entity.” Akamai Techs. Inc. v. Limelight Networks, Inc., 797 F.3d
1020, 1022 (Fed Cir. 2015) (en banc).
       6   There are 45 claims in the ‘431 Patent.                     (Doc. #30-1, p.
1.)



                                           - 6 -
including both the independent and dependent claims.             See 35

U.S.C. §§ 271 et seq.    Plaintiff states that the X1 Platform reads

on all the limitations set forth in the patented claims of the

‘431 Patent.    As for exemplary independent Claim 1 of the ‘431

Patent for a “content manager device” which is at issue in the

Motion   to   Dismiss,   plaintiff   alleges   that   Comcast   directly

infringed on that claim by making, using, offering for sale, and

selling the X1 Platform.    The independent Claim 1 recites:




                                 - 7 -
(Doc. #30-1, p. 19.)   Plaintiff alleges that the X1 Platform is a

“content manager device” that comprises all the claims limitations

set forth in Claim 1, infringing on Claim 1.    (Doc. #30, ¶¶ 43-

49, 50-53, 55.)    Plaintiff also alleges that the X1 Platform

directly infringes the dependent claims of the ‘431 Patent that

are not at issue here.   (Doc. #30, ¶ 56.)




                               - 8 -
     Defendant argues three grounds on which the Amended Complaint

fails to plausibly allege direct infringement: (1) that Comcast’s

device provides an application that allows an interactive program

guide to be configured by a user with respect to adding or deleting

channels; (2) that one or more of Comcast’s servers is “distinct”

from Comcast; and (3) that each of the channels in the program

guide is selectable for receiving only or virtually entirely

streaming video programming from its respective MSO or non-MSO

source. 7   (Doc. #36.)   Without more information, Comcast argues,

it has insufficient notice of the claims against it.

     To state a claim for patent infringement, a complaint must

include five factual assertions: (1) ownership of the patent; (2)

name of each defendant; (3) cite the patent allegedly infringed;

(4) state how the defendant allegedly infringes; and (5) point to

the sections of the patent law invoked.   Hall v. Bed Bath & Beyond,

Inc., 705 F.3d 1357, 1362 (Fed. Cir. 2013).     Plaintiff need not

prove its case at the pleading stage, but need only place the

potential infringer on notice of what activity it is accused of

infringing.    Nalco, 883 F.3d at 1350.   “[A] patent infringement

suit is not required to specifically include each element of the




     7 Formerly known as a “multi system operator” or “MSO” but
now often referred to under different names such as, for example,
a “multichannel video programming distributor.” (Doc. #30, ¶ 22.)



                                - 9 -
claims of the asserted patent.”         K-Tech Telecommunications, Inc.

v. Time Warner Cable, Inc., 714 F.3d 1277, 1284 (Fed. Cir. 2013).

       A. Adding or Deleting Channels

       Comcast first argues that the Amended Complaint fails to

allege any facts demonstrating that a user can configure the

alleged Xfinity program guide to add or delete channels.             Claim 1

requires that the recited “content manager device” include “an

interactive program guide application” that “allows for the IPG to

be configured by a user with respect to adding or deleting channels

from any of the one or more MSOs or the one or more non-MSOs. . .

.”     (Doc.   #30-1,   p.   19.)    Comcast   states   that   the   Amended

Complaint merely parrots this language and provides screenshots

but fails to provide factual support for the allegation that a

user can add or delete any channel from the program guide.           Comcast

explains that the screenshots merely show that Comcast subscribers

can pay more money to watch more channels by adding TV and premium

channels to their current service or Xfinity TV package.

       The Court finds that plaintiff has plausibly alleged that the

Xfinity platform provides a user-configurable interactive program

guide that allows users to add or delete channels.             (Doc. #30, ¶

55.)    The Amended Complaint alleges that the IPG allows users to

add or delete channels and add or delete favorite channels, also

providing screenshots.         This is adequate to place Comcast on

notice of what activity it is accused of infringing.             It is not



                                    - 10 -
appropriate for the Court to determine at this stage whether the

accused method of adding or deleting channels could violate the

‘431 Patent without the benefit of claim construction.   Thus, the

motion to dismiss on this basis is denied.

     B. Distinct Server Limitation

     Comcast next argues that the Amended Complaint does not allege

facts supporting the charge that “one or more servers” of Comcast’s

X1 Platform are “distinct” from Comcast - the supposed MSO of the

claims.   Claim 1 requires that the content manager device include

a server that holds descriptive information about video content

and this server be distinct from an MSO.     (Doc. #30-1, p. 19.)

Comcast argues that its server cannot be distinct from it.      In

this regard, the Amended Complaint states:

     Comcast’s Xfinity X1 Platform comprises numerous
     servers that are resident on a network and are used for
     facilitating the delivery of video content from one or
     more MSOs and one or more non-MSOs. At least one of
     the servers made available by Comcast contains
     descriptive program data about the video content
     available from the one or more of the MSOs and the one
     or more of the non-MSOs.       The Xfinity X1 Platform
     includes at least one server that contains descriptive
     programming data about video content available from the
     one or more non-MSOs, including, for example video
     content made available from Netflix, YouTube, or other
     non-MSOs, and descriptive programming data about video
     content available from the one or more MSO’s, including,
     for example, video content delivered by Comcast itself.
     The server containing such descriptive program data is
     distinct from at least one of the one or more MSOs
     (e.g., at least one or more of the Comcast servers) and
     one or more non-MSOs (e.g., at least one or more of the
     non-MSO servers delivering, for example, Netflix,
     YouTube, or other non-MSO video content).



                              - 11 -
(Doc. #30, ¶ 51.)

     Plaintiff responds that Comcast’s argument relies on many

flawed   claim   language   interpretations,   including   an   erroneous

understanding of the words “server”, “resident”, and “one or more

multiple cable system operators (MSOs)”, and “non-MSOs”, among

other terms and phrases.        In any event, plaintiff states that

nothing in the ‘431 Patent or the prosecution history suggests

that an MSO is a server, as Comcast implies.          Plaintiff states

that at this point it has no idea about the specific location,

type, and operation of the hardware and software used by Comcast

to implement its servers described in Claim 1, which it may learn

through discovery.

     The Court finds that WhereverTV has plausibly alleged facts

supporting that Comcast’s X1 Platform includes at least one server

that is resident on a network containing descriptive program data

about video content that is available form one or more MSOs and

one or more non-MSOs, and that this server is distinct from at

least one or more of the MSOs and one or more non-MSOs, as

contemplated in Claim 1.        Details about the operation of the

servers may be obtained through discovery, but at this point

plaintiff need not allege specific facts about the technical

details of the accused products.      Thus, the motion to dismiss on

this basis is denied.




                                 - 12 -
       C. Streaming Video

       Finally, Comcast argues that the Amended Complaint fails to

support       the      claim    limitation    that       “each    of   the   channels    is

selectable for receiving only or virtually entirely streaming

video programming from its respective MSO or non-MSO source.”

(Doc. #30-1, p. 19.)                 Comcast states that Claim 1 requires that

each       channel     is     selectable    for    receiving      “only      or   virtually

entirely streaming video programming” as opposed to broadcasting

for example, from its respective MSO or non-MSO source.                              Other

than repeating the claim language itself, Comcast asserts that

WhereverTV          merely      alleges     that     “[t]he      Xfinity     X1   Platform

facilitates the delivery of streaming video content to users in a

‘lean back’ 8 fashion.”               (Doc. #30, ¶ 54.)           Comcast states there

are no plausible facts that the accused device meets this claim

limitation.

       The Court agrees with plaintiff that it has plausibly alleged

that the X1 Platform practices the limitation that each channel is

selectable for receiving only or virtually entirely streaming

video programming from its respective MSO or non-MSO source.                            See

Doc.       #30,   ¶¶    25,    26,    30,   33,    39,   50,     54,   and   accompanying



       8
       According to the patent, a “lean back system” is
“characterized by the use of a remote-control device” as opposed
to a more interactive “lean forward system” where “the user is
performing some task through the use of a mouse or keyboard.”
(Doc. #30-1, p. 12.)



                                            - 13 -
screenshots.   Comcast’s argument is more like a claim construction

and non-infringement argument, rather than a pleading requirement.

Thus, the motion to dismiss on this basis is denied.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Defendant’s Motion to Dismiss Under Fed. R. Civ. P. 12(b)(6)

(Doc. #36) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this __20th__ day of

February, 2019.




Copies:
Counsel of Record




                              - 14 -
